Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 1 of 19 Page ID #:1



 1   MAYER BROWN LLP
 2   JOHN NADOLENCO (SBN 181128)
     jnadolenco@mayerbrown.com
 3   DANIEL QUEEN (SBN 292275)
 4   dqueen@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 5   Los Angeles, California 90071-1503
 6   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
 7
 8   HOGAN LOVELLS US LLP
     TOM BOER (SBN 199563)
 9   tom.boer@hoganlovells.com
10   3 Embarcadero Center, Suite 1500
     San Francisco, CA 94111
11   Telephone: (415) 374-2300
12   Facsimile: (415) 374-2499
13   Attorneys for Defendant
14   3M Company

15                       UNITED STATES DISTRICT COURT

16                     CENTRAL DISTRICT OF CALIFORNIA

17                                EASTERN DIVISION

18   CITY OF CORONA and CORONA UTILITY             Case No. 5:21-cv-1156
19   AUTHORITY,
                                                   NOTICE OF REMOVAL
20                  Plaintiffs,
                                                   JURY TRIAL DEMANDED
21         vs.
22
     3M COMPANY, E.I. DU PONT DE
23   NEMOURS & COMPANY, THE
24   CHEMOURS COMPANY, CORTEVA, INC.,
     DUPONT DE NEMOURS, INC., DECRA
25   ROOFING SYSTEMS, INC., and DOE
26   DEFENDANTS 1-49, inclusive,

27                  Defendants.
28


                                               NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 2 of 19 Page ID #:2



 1         Defendant The 3M Company (“3M”), by undersigned counsel, hereby gives
 2   notice of removal of this action, pursuant to 28 U.S.C. §§ 1441, 1442(a)(1), and 1446,
 3   from the Superior Court of the State of California for the County of Riverside, to the
 4   United States District Court for the Central District of California, Eastern Division.
 5   3M is entitled to remove this action based on federal officer jurisdiction under 28
 6   U.S.C. § 1442(a)(1). As further grounds for removal, 3M states as follows:
 7                            PRELIMINARY STATEMENT
 8         1.     Plaintiffs seek to hold 3M and other Defendants liable for their alleged
 9   conduct in designing, manufacturing, and selling per- and polyfluoroalkyl substances
10   (“PFAS”), including perfluorooctanoic acid (“PFOA”) and perfluorooctane sulfonic
11   acid (“PFOS”), and/or releasing PFAS including PFOA and PFOS from
12   manufacturing facilities in Corona, California, which purportedly impacted local
13   groundwater and surface waters and thereby contaminated Plaintiffs’ water supplies.
14   See, e.g., Ex. 1, First Amended Complaint (“FAC”) ¶¶ 2-7.
15         2.     Plaintiffs’ counsel in this case are also counsel for the plaintiffs in a
16   similar case pending in the Central District of California, Orange County Water Dist.,
17   et al. v. 3M Co., et al., No. 8:21-cv-01029 (C.D. Cal.) (“OCWD”), in which many of
18   the allegations are virtually identical to those in this case. The complaints in both
19   cases include allegations that Plaintiffs’ counsel in OCWD recently described to the
20   Court there as encompassing claims to recover for alleged contamination from the
21   use, storage, or disposal of PFAS-containing aqueous film-forming foams (“AFFF”),
22   a fire-extinguishing agent that was developed for sale to the United States military in
23   accordance with rigorous military specifications (“MilSpec AFFF”). See Ex. 2, Ex
24   Parte Application To Remand, Orange County Water Dist., et al. v. 3M Co., et al.,
25   No. 8:21-cv-01029 (C.D. Cal.), Dkt. 14, at Memorandum (“Mem.”) 9-11; Ex. 3,
26   Complaint, Orange County Water Dist. et al. v. 3M Co., et al., No. 30-2020-
27   01172419-CU-PL-CXC (Cal. Super Ct. Cty. of Orange filed Dec. 1, 2020)
28   (“OCWD”). Because Plaintiffs’ counsel have stated that allegations like those in the

                                              -1-
                                                     NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 3 of 19 Page ID #:3



 1   Complaint here are intended to include MilSpec AFFF claims, 3M intends to assert
 2   the federal government contractor defense in this case to the extent that Plaintiffs’
 3   claims arise from MilSpec AFFF.
 4         3.     Given Plaintiffs’ apparent intent to seek recovery for MilSpec AFFF
 5   claims, 3M is entitled to remove this action under the federal officer removal statute,
 6   28 U.S.C. § 1442(a)(1), to have its federal defense adjudicated in a federal forum.
 7   Courts have repeatedly held that AFFF manufacturers properly removed cases to
 8   federal court when the plaintiffs’ claims plausibly arose at least in part from MilSpec
 9   AFFF. See, e.g., Nessel v. Chemguard, No. 1:20-cv-1080, 2021 WL 744683, at *4
10   (W.D. Mich. Jan. 6, 2021); In re Aqueous Film-Forming Foams Prods. Liab. Litig.
11   (“In re AFFF”), No. 2:18-mn-2873, 2019 WL 2807266, at *2 (D.S.C. May 24, 2019);
12   Ayo v. 3M Comp., No. 18-cv-0373, 2018 WL 4781145, at *6-15 (E.D.N.Y. Sept. 30,
13   2018). Such removal “fulfills the federal officer removal statute’s purpose of
14   protecting persons who, through contractual relationships with the Government,
15   perform jobs that the Government otherwise would have performed.” Isaacson v.
16   Dow Chem. Co., 517 F.3d 129, 133 (2d Cir. 2008).
17                  PLAINTIFFS’ FIRST AMENDED COMPLAINT
18         4.     This action was filed on December 1, 2020, in the Superior Court of the
19   State of California for the County of Riverside, bearing Case No. CVR12100800,
20   and 3M was served with the initial complaint on February 16, 2021. (Ex. 4, State-
21   Court Record 229-299, 303-04 (Initial Complaint and Summons).) The operative
22   First Amended Complaint was filed on June 10, 2021. (Ex. 1, FAC.)
23         5.     The First Amended Complaint pleads that Plaintiff City of Corona
24   (“City”) “owns, operates, and controls” both a “water enterprise” and a “wastewater
25   enterprise” that provide drinking water and wastewater treatment services to
26   customers in and around Corona, California. (Id. ¶ 1.) The City leases the water and
27   wastewater enterprises to Plaintiff Corona Utility Authority, “a joint powers
28

                                              -2-
                                                     NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 4 of 19 Page ID #:4



 1   authority,” which has “contracted with the City to appoint and retain the City as the
 2   manager and operator” of the water and wastewater enterprises. (Id.)
 3         6.     Plaintiffs allege that they have brought this action to recover costs and
 4   obtain other relief relating to “contamination of drinking water, surface water, and
 5   groundwater with PFAS,” which purportedly pose risks to human health. (Id. ¶¶ 2-
 6   3.) Specifically, Plaintiffs “seek abatement of an ongoing nuisance, to recover
 7   compensatory and all other damages and relief, including all necessary funds to
 8   compensate Plaintiffs for the costs of investigating and remediating the
 9   contamination of surface water and groundwater impacted by PFOA, PFOS, and
10   PFBS [perfluorobutanesulfonic acid] . . . , designing, constructing, installing,
11   operating, and maintaining the treatment facilities and equipment required to remove
12   PFOA, PFOS, and PFBS . . . from public water supplies, and for such other damages
13   and relief the Court may order.” (Id. ¶ 7.)
14         7.     Plaintiffs allege that 3M manufactured, marketed, and sold PFAS
15   chemicals (including PFOS and PFOA) as well as products containing them in the
16   State of California, resulting in contamination of the environment, including the
17   groundwater that serves as a water source for Plaintiffs and their customers. (See id.
18   ¶¶ 4, 78-83, 271.) According to the First Amended Complaint, PFAS may enter the
19   environment when products containing PFAS are used and/or have been disposed.
20   (Id. ¶ 62.) Plaintiffs additionally allege that 3M owns and operates the “3M Corona
21   Facility” in Temescal Canyon; that 3M uses PFAS in the manufacture of roofing
22   products at the facility; that 3M also has sold PFAS chemicals to Defendant DECRA
23   Roofing Systems, Inc., for use in manufacturing roofing products at an adjacent
24   facility; and that PFAS releases from the two facilities have contaminated Plaintiffs’
25   water supplies with PFOA and PFOS. (See id. ¶¶ 260-69; see also id. ¶ 59.)
26         8.     Plaintiffs assert claims against 3M and other Defendants for Strict
27   Products Liability Based on Design Defect (id. ¶¶ 270-92), Strict Products Liability
28   Based on Failure to Warn (id. ¶¶ 293-315), Continuing Trespass (id. ¶¶ 316-38),

                                              -3-
                                                    NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 5 of 19 Page ID #:5



 1   Public and Private Nuisance (id. ¶¶ 339-71), Negligence (id. ¶¶ 372-87), and
 2   declaratory relief (id. ¶¶ 388-95).1
 3               THE PROCDEURAL REQUIREMENTS FOR REMOVAL
                     UNDER 28 U.S.C. §§ 1441 AND 1446 ARE MET
 4
           9.     Venue for the removal of this action is proper in this Court pursuant to
 5
     28 U.S.C. §§ 84(c)(1) and 1441(a) because the Superior Court of the State of
 6
     California for the County of Riverside is located within the Central District of
 7
     California, Eastern Division.
 8
           10.    3M is not required to notify or obtain the consent of any other Defendant
 9
     in this action to remove this action as a whole under § 1442(a)(1). See, e.g., Durham
10
     v. Lockheed Martin Corp., 445 F.3d 1247, 1253 (9th Cir. 2006); Linden v. Chase
11
     Manhattan Corp., 1999 WL 518836, at *1 (S.D.N.Y. July 21, 1999); Torres v. CBS
12
     News, 854 F. Supp. 245, 246 n.2 (S.D.N.Y. 1994).
13
           11.    Pursuant to 28 U.S.C. § 1446(a), copies of “all process, pleadings, and
14
     orders served upon [3M]” in this action as of this date are being submitted to the
15
     Court along with the Notice of Removal as Exhibit 4.
16
           12.    This Notice of Removal is timely filed under 28 U.S.C. § 1446. The
17
     “case stated by the initial pleading [wa]s not removable” (28 U.S.C. § 1446(b)(3))
18
     because the allegations in the Initial Complaint were “indeterminate” with respect to
19
     whether they included any claims arising from contamination caused by MilSpec
20
     AFFF (Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1124-25 (9th Cir.
21
     2013))—indeed, it is indisputable that there is no reference to AFFF, let alone
22
     MilSpec AFFF, in either the Initial Complaint or the First Amended Complaint. See
23
     Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694-95 (9th Cir. 2005) (“notice of
24
     removability under § 1446(b) is determined through examination of the four corners
25
26         1
             Plaintiffs also assert fraudulent transfer claims under California and
27   Delaware law against Defendants E.I. Dupont de Nemours and Company, The
28   Chemours Company, Corteva, Inc., and DuPont De Nemours, Inc. (Ex. 1, FAC
     ¶¶ 396-441.)
                                             -4-
                                                    NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 6 of 19 Page ID #:6



 1   of the applicable pleadings,” in which “the ground for removal must be revealed
 2   affirmatively” in order for the 30-day removal clock to be triggered); accord Durham,
 3   445 F.3d at 1250. Further, this Notice of Removal is being filed “within 30 days after
 4   receipt” by 3M of the June 16, 2021 Ex Parte Application To Remand filed by
 5   Plaintiffs’ counsel in the OCWD litigation, in which (as discussed at ¶¶ 22-27, infra)
 6   Plaintiffs’ counsel stated that allegations virtually identical to those pleaded in this
 7   case are intended to encompass claims relating to MilSpec AFFF.2
 8         13.    Pursuant to 28 U.S.C. § 1446(d), 3M is serving a copy of this Notice of
 9   Removal upon all other parties to this case, and 3M is filing a copy with the Clerk of
10   the Superior Court of the State of California for the County of Riverside.
11         14.    By filing a Notice of Removal in this matter, 3M does not waive the
12   rights of any Defendant to object to service of process, the sufficiency of process,
13   jurisdiction over the person, or venue, and 3M specifically reserves the rights of all
14   Defendants to assert any defenses and/or objections to which they may be entitled.
15         15.    3M reserves the right to amend or supplement this Notice of Removal.
16   If any question arises as to the propriety of the removal of this action, 3M requests
17   the opportunity to present a brief and oral argument in support of removal.
18     REMOVAL IS PROPER UNDER THE FEDERAL OFFICER REMOVAL
19                   STATUTE, 28 U.S.C. § 1442(A)(1)
20         16.    Removal here is proper under 28 U.S.C. § 1442(a)(1), which provides
21   for removal when a defendant is sued for acts undertaken at the direction of a federal
22   officer. Removal is appropriate under this provision where the removing defendant
23   establishes that: (a) it is a “person” within the meaning of the statute; (b) it acted
24
25         2
              3M does not concede that its receipt of the Ex Parte Application to Remand
26   in the OCWD case actually triggered the 30-day removal clock in this case. But
     because Plaintiffs would likely argue that it did, and would likely challenge on that
27   basis the timeliness of any notice of removal that 3M might file more than 30 days
28   after its receipt of the ex parte filing in the OCWD case, 3M is removing this case
     now even though it is not required to do so at this time.
                                              -5-
                                                     NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 7 of 19 Page ID #:7



 1   under federal authority, and those actions have a causal nexus with the plaintiff’s
 2   claims; and (c) it can assert a “colorable” federal defense. Durham, 445 F.3d at 1251;
 3   accord Mesa v. California, 489 U.S. 121, 124-25, 129-31, 134-35 (1989); Goncalves
 4   ex rel. Goncalves v. Rady Children’s Hosp. S.D., 865 F.3d 1237, 1244 (9th Cir. 2017).
 5         17.    Removal rights under the federal officer removal statute, 28 U.S.C.
 6   § 1442, are much broader than under the general removal statute, 28 U.S.C. § 1441.
 7   Suits against defendants acting on behalf of federal officers “may be removed despite
 8   the nonfederal cast of the complaint; the federal-question element is met if the
 9   defense depends on federal law.” Jefferson Cty. v. Acker, 527 U.S. 423, 431 (1999).
10   This is because § 1442 “protect[s] federal officers” and “guarantee[s] its agents
11   access to a federal forum if they are sued or prosecuted.” Durham, 445 F.3d at 1253.
12   This important federal policy “should not be frustrated by a narrow, grudging
13   interpretation of § 1442(a)(1).” Willingham v. Morgan, 395 U.S. 402, 407 (1969). To
14   the contrary, the statute must be “liberally construed” in favor of removal. Durham,
15   445 F.3d at 1252 (quoting Colorado v. Symes, 286 U.S. 510, 517 (1932)).
16         18.    All requirements for removal under § 1442(a)(1) are satisfied here,
17   where Plaintiffs’ counsel have now stated that they intend the allegations of the
18   operative complaint to encompass claims to recover for injuries that were caused at
19   least in part by MilSpec AFFF. See, e.g., Nessel, 2021 WL 744683, at *3 (denying
20   motion to remand in PFAS case against AFFF manufacturers, and noting that “[t]he
21   specific factual questions of whether the challenged act was within the scope of the
22   federal contract are for federal—not state—courts to answer.”); Ayo, 2018 WL
23   4781145, at *6-15 (denying motion to remand and finding that federal officer
24   removal was proper in case against AFFF manufacturers). The court overseeing the
25   In re AFFF MDL has also found on multiple occasions that removal under § 1442(a)(1)
26   is proper where plaintiffs’ claimed injuries allegedly were caused, at least in part, by
27   MilSpec AFFF. See In re AFFF, 2019 WL 2807266, at *2-3 (federal officer removal
28   statute “entitl[ed] [AFFF manufacturers] to have removed New York’s tort claims

                                              -6-
                                                     NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 8 of 19 Page ID #:8



 1   and [their] federal defense to federal court”); Order 3-5, In re AFFF, No. 2:18-mn-
 2   2873-RMG, ECF No. 320 (D.S.C. Sept. 27, 2019); Order 3-6, In re AFFF, No. 2:18-
 3   mn-2873-RMG, ECF No. 325 (D.S.C. Oct. 1, 2019). Given its experience with the
 4   claims and defenses in AFFF litigation, the MDL Court’s holdings clearly show that
 5   removal to federal court is proper in this case.
 6         A.      MilSpec AFFF
 7         19.     Since the late 1960s, the United States military has used MilSpec AFFF
 8   on military bases, airfields, and Navy ships—settings where fuel fires are inevitable
 9   and potentially devastating—to train its personnel, put out fires, save lives, and
10   protect property. Indeed, the United States Naval Research Laboratory developed
11   AFFF—its researchers were granted the first AFFF patent in 1966.3 Decades later,
12   the Naval Research Laboratory described the development of AFFF as “one of the
13   most far-reaching benefits to worldwide aviation safety.”4
14         20.     The manufacture and sale of AFFF procured by the military is governed
15   by MilSpecs created and administered by Naval Sea Systems Command. The
16   applicable specification, Mil-F-24385, was first promulgated in 1969, and has been
17   revised a number of times since then.5 All MilSpec AFFF products must be “qualified
18   for listing on the applicable Qualified Products List” prior to military procurement.6
19   Prior to such listing, a “manufacturer’s . . . products are examined, tested, and
20
21
22         3
               U.S. Patent No. 3,258,423 (filed Sept. 4, 1963; published June 28, 1966).
           4
23            U.S. Navy, NRL/MR/1001-06-8951, U.S. Naval Research Lab., The U.S.
     Naval Research Laboratory (1923-2005): Fulfilling the Roosevelts’ Vision for
24
     American Naval Power, at 37 (June 30, 2006) (“Fulfilling the Roosevelts’ Vision”),
25   http://bit.ly/2mujJds.
           5
26            See Mil-F-24385 (1969). The November 1969 MilSpec and all its revisions
     and amendments through April 2020 (MIL-PRF-24385F(4)) are available at
27   https://tinyurl.com/yxwotjpg.
28         6
               MIL-PRF-24385F(4) § 3.1 (2020).

                                               -7-
                                                        NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 9 of 19 Page ID #:9



 1   approved to be in conformance with specification requirements.” 7 The MilSpec
 2   designates Naval Sea Systems Command as the agency responsible for applying
 3   these criteria and determining whether AFFF products satisfy the MilSpec’s
 4   requirements.8 After a product is added to the Qualified Products List, “[c]riteria for
 5   retention of qualification are applied on a periodic basis to ensure continued integrity
 6   of the qualification status.” 9 Naval Sea Systems Command “reserves the right to
 7   perform any of the [quality assurance] inspections set forth in the specification where
 8   such inspections are deemed necessary to ensure supplies and services conform to
 9   prescribed requirements.”10
10         21.     From its inception until very recently, the MilSpec for AFFF included
11   the express requirement that MilSpec AFFF contain “fluorocarbon surfactants.” All
12   fluorocarbon surfactants are PFAS, and that category includes PFOA, PFOS, and
13   their precursors—the very compounds at issue in the Complaint here.11 The current
14   MilSpec expressly contemplates the presence of PFOA and PFOS (subject to recently
15   imposed limits) in AFFF formulations.12 Indeed, the current MilSpec recognizes that
16
17
           7
              Dep’t of Defense SD-6, Provisions Governing Qualification 1 (Feb. 2014),
18   https://tinyurl.com/y5asm5bw.
19         8
             See, e.g., MIL-PRF-24385F(4) at 18 (2020). The cited MilSpec designates
20   Naval Sea Systems Command as the “Preparing Activity.” The “Preparing Activity”
     is responsible for qualification. (See Dep’t of Defense SD-6, supra note 7, at 3.)
21         9
               Dep’t of Defense SD-6, supra note 7, at 1.
22         10
                See, e.g., MIL-PRF-24385F(4) § 4.1 (2020).
23         11
              See Mil-F-24385 § 3.2 (1969); MIL-PRF-24385F(2) § 3.2 (2017). In May
24   2019, the MilSpec was revised to drop the explicit requirement that the surfactants in
     the product be “fluorocarbon.” See MIL-PRF-24385F(3) § 3.2 (2019). But under
25   current technology, the only AFFF products capable of meeting the MilSpec’s
26   stringent performance requirements—and the only ones listed on the military’s
     Qualified Product List—are those containing fluorocarbon surfactants. Thus, as a
27   practical matter, the MilSpec still requires fluorocarbon surfactants.
28         12
                See MIL-PRF-24385F(4) § 6.6 & Tables 1, 3 (2020).

                                              -8-
                                                     NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 10 of 19 Page ID #:10



  1   it is not yet technically feasible for manufacturers to completely eliminate PFOA and
  2   PFOS “while still meeting all other military specification requirements.”13
  3         B.       Plaintiffs’ Counsel Have Now Stated That Virtually Identical
  4                  Allegations in OCWD Are Intended To Include Claims For Alleged
                     Contamination Caused At Least In Part By MilSpec AFFF
  5
            22.      Although neither the Initial Complaint nor the First Amended
  6
      Complaint expressly indicated that any of Plaintiffs’ claimed damages in this action
  7
      resulted from MilSpec AFFF, Plaintiffs’ counsel have now stated in the context of
  8
      the OCWD case that the virtually identical allegations there are intended to include
  9
      and encompass claims for contamination from MilSpec AFFF.
 10
            23.      Plaintiffs’ counsel (SL Environmental Law Group, PC, Robinson
 11
      Calcagnie, Inc., and Kelly Drye & Warren LLP) also represent eleven water-
 12
      authority plaintiffs suing 3M in Orange County Water District v. 3M Company,
 13
      another action pending in this District that (like this action) is based on allegations
 14
      concerning 3M’s purported liability for contamination of the plaintiffs’ water
 15
      supplies with PFAS chemicals. See, e.g., Ex. 3, OCWD Complaint, p. 1 & ¶¶ 1-13.
 16
            24.      On June 11, 2021, 3M removed the OCWD action to the U.S. District
 17
      Court for the Central District of California. On June 16, 2021, Plaintiffs’ counsel
 18
      filed an Ex Parte Application To Remand in the OCWD action. Their Ex Parte
 19
      Application repeatedly stated that they intended their allegations that 3M is
 20
      “‘responsible for PFOA, PFOS, and/or products that contain PFOA and/or PFOS,
 21
      resulting in contamination of . . . the groundwater within OCWD’s territorial
 22
      jurisdiction’” to “encompass” MilSpec AFFF claims. Ex. 2, Ex Parte Application at
 23
      Mem. 9 (quoting Ex. 3, OCWD Complaint ¶ 275); accord id. (“On their face, these
 24
      allegations encompass PFOA and PFOS contamination resulting from the use of any
 25
      of 3M’s products containing PFOA or PFOS . . . , including MilSpec AFFF.”)
 26
      (emphasis in original); id. at 10 (“Simply by applying a reasonable amount of
 27
 28         13
                 Id. § 6.6.

                                               -9-
                                                      NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 11 of 19 Page ID #:11



  1   intelligence in reviewing Plaintiffs’ . . . complaints . . . 3M was able to ascertain the
  2   connection between Plaintiffs’ alleged PFAS contamination from any and all of 3M’s
  3   PFAS-containing products and the particular category of those products, MilSpec
  4   AFFF, which is the subject of hundreds of other groundwater contamination lawsuits
  5   against it.”) (emphasis in original); id. at 11 (asserting that “Plaintiffs’ claims for
  6   contamination from ‘PFOA, PFOS, and/or products that contain PFOA and/or
  7   PFOS,’ on their face, included claims for contamination from MilSpec AFFF”)
  8   (emphasis in original).14 While the OCWD plaintiffs’ argument that 3M should have
  9   removed that case sooner is ultimately unfounded (see n.2 supra), Plaintiffs’ counsel
 10   cannot in good faith contend now that this case does not meet the requirements for
 11   removal given how they have asked the Court to interpret allegations that are
 12   identical to those in this matter.
 13         25.    Both the First Amended Complaint and the Initial Complaint in this
 14   action allege, in exactly the same terms used in Orange County Water District, that
 15   3M is “responsible for PFOA, PFOS, . . . and/or products that contain PFOA and/or
 16   PFOS . . . , resulting in contamination of . . . the groundwater” from which Plaintiffs
 17   derive their water supplies. Ex. 1, FAC ¶ 271; Ex. 4, Initial Complaint ¶ 266; compare
 18   with Ex. 3, OCWD Complaint ¶ 275 (3M is “responsible for PFOA, PFOS, and/or
 19   products that contain PFOA and/or PFOS, resulting in contamination of . . . the
 20   groundwater” and thereby purportedly contaminating the plaintiffs’ water supplies)
 21   (quoted in Ex. 2, Ex Parte Application at Mem. 9).
 22         26.    Because the same Plaintiffs’ counsel included the same allegations in
 23   the complaints in OCWD and this case that they have stated are intended “[o]n their
 24   face” to “encompass” and “include[] claims for contamination from MilSpec AFFF”
 25   (Ex. 2, Ex Parte Application at Mem. 9 & 11), here too, Plaintiffs’ allegations
 26         14
               After the district court denied Plaintiffs’ Ex Parte Application for failure to
 27   establish a basis for emergency relief, Plaintiffs made the exact same statements,
 28   again, in their recently filed Motion To Remand. See Motion To Remand at Mem. 8-
      11, Orange Cty. Water Dist. v. 3M Co., No. 8:21-cv-01029 (C.D. Cal.), Dkt. 39.
                                               - 10 -
                                                        NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 12 of 19 Page ID #:12



  1   likewise presumably are intended “[o]n their face” to “encompass” and “include[]
  2   claims for contamination from MilSpec AFFF.”
  3         27.    As a result, removal of this action to federal court is proper based on
  4   federal officer jurisdiction because, as discussed below, all the elements of federal
  5   officer jurisdiction are met when a plaintiff asserts claims based on alleged
  6   contamination caused at least in part by MilSpec AFFF.
  7         C.     All The Requirements Of 28 U.S.C. § 1442(a)(1) Are Satisfied
  8                1.     The “Person” Requirement Is Satisfied
  9         28.    The first requirement for removal under the federal officer removal
 10   statute is satisfied because 3M (a corporation) is a “person” under the statute. For
 11   purposes of § 1442(a)(1), the term “person” includes “‘companies, associations,
 12   firms, [and] partnerships.’” Papp v. Fore-Kast Sales Co., 842 F.3d 805, 812 (3d Cir.
 13   2016) (quoting 1 U.S.C. § 1). The Ninth Circuit has recognized that a non-natural
 14   entity is a “person” for purposes of § 1442(a)(1). See Goncalves, 865 F.3d at 1244;
 15   accord Lombardi v. TriWest Healthcare All. Corp., No. CV-08-02381-PHX-FJM,
 16   2009 WL 1212170, at *2 (D. Ariz. May 4, 2009).
 17                2.     The “Causal Nexus” Requirement Is Satisfied
 18         29.    The second requirement is that the defendant has acted under a federal
 19   officer, and that those actions have a causal nexus with the plaintiff’s claims. Durham,
 20   445 F.3d at 1251.
 21         30.    A defendant is “acting under” a federal officer when it assists or helps
 22   carry out the duties or tasks of a federal officer. Goncalves, 865 F.3d at 1245. The
 23   words “acting under” are to be interpreted broadly. Id. Federal courts “have explicitly
 24   rejected the notion that a defendant could only be ‘acting under’ a federal officer if
 25   the complained-of conduct was done at the specific behest of the federal officer or
 26   agency.” Papp, 842 F.3d at 813.
 27         31.    3M was “acting under” a federal officer here because, in providing
 28   MilSpec AFFF, 3M was furnishing a vital product “that, in the absence of Defendants,

                                              - 11 -
                                                       NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 13 of 19 Page ID #:13



  1   the Government would have had to produce itself.” Isaacson, 517 F.3d at 137.
  2   MilSpec AFFF is a mission critical military product that, without the support of
  3   private contractors, the government would have to produce for itself. See Ayo, 2018
  4   WL 4781145, at *9 (describing MilSpec AFFF as a “mission critical” and “life-
  5   saving product” used by all branches of the U.S. armed forces and NATO members).
  6   The Naval Research Laboratory states that, “[a]lthough [it] was responsible for the
  7   original concepts and formulations, it was necessary to elicit the aid of the chemical
  8   industry to synthesize the fluorinated intermediates and agents to achieve
  9   improvements in formulations.”15 Accordingly, the military has long depended upon
 10   outside contractors like 3M to develop and supply AFFF. See Nessel, 2021 WL
 11   744683, at *3 (holding that AFFF manufacturers were “acting under” a federal officer
 12   in connection with the manufacture and sale of MilSpec AFFF); Ayo, 2018 WL
 13   4781145, at *8-9 (holding that Defendants were “acting under” a federal officer in
 14   connection with the manufacture and sale of MilSpec AFFF); In re AFFF, 2019 WL
 15   2807266, at *2 (finding “acting under” requirement was satisfied because AFFF
 16   manufacturer defendant “has demonstrated that it was manufacturing the product
 17   under the U.S. military’s guidance”). If 3M and other manufacturers did not
 18   manufacture and supply MilSpec AFFF, the government would have to manufacture
 19   and supply the product itself.
 20         32.      In designing, manufacturing, and supplying the MilSpec AFFF products
 21   at issue, 3M acted under the direction and control of one or more federal officers.
 22   Specifically, 3M acted in accordance with detailed specifications, promulgated by
 23   Naval Sea Systems Command, that govern AFFF formulation, performance, testing,
 24   storage, inspection, packaging, and labeling. 16 Further, the AFFF products in
 25   question were subject to various tests by the United States Navy before and after
 26
            15
                 Fulfilling the Roosevelts’ Vision at 37.
 27
            16
               See Mil-F-24385 (1969) and subsequent revisions and amendments, cited in
 28   note 5, supra.

                                                - 12 -
                                                         NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 14 of 19 Page ID #:14



  1   being approved for use by the military and for inclusion on the Qualified Products
  2   List maintained by the United States Department of Defense.17
  3         33.      The requirement that a defendant’s actions were taken “under color of
  4   federal office … has come to be known as the causation requirement.” Isaacson, 517
  5   F.3d at 137 (internal quotation marks, alterations, and citation omitted). Like the
  6   “acting under” requirement, the “hurdle erected by this requirement is quite low.”
  7   Goncalves, 865 F.3d at 1245 (quoting Isaacson, 517 F.3d at 137).18 Courts “credit
  8   Defendants’ theory of the case when determining whether [this] causal connection
  9   exists.” Isaacson, 517 F.3d at 137.
 10         34.      To show a causal nexus with the plaintiff’s claims, a defendant need
 11   only establish that the act that allegedly caused or contributed to the plaintiff’s injury
 12   occurred while the defendant was performing its official duties. Isaacson, 517 F.3d
 13   at 137-38; see also Papp, 842 F.3d at 813 (explaining that in order to meet the
 14   causation requirement, it is “sufficient for there to be a connection or association
 15   between the act in question and the federal office”).
 16         35.      Here, it is now apparent that Plaintiffs’ claims against 3M arise at least
 17   in part from alleged contamination of their water supply with PFAS from MilSpec
 18   AFFF. 3M contends that the use of such chemicals was required by military
 19   specifications. The conflict is apparent: MilSpec AFFF was developed for use by the
 20   military, and was designed to meet specifications established by the Department of
 21   Defense. The liability that Plaintiffs are attempting to impose via state tort law due
 22   to the design choices related to the production of MilSpec AFFF would create a
 23   conflict in which 3M could not “comply with both its contractual obligations and the
 24   state-prescribed duty of care.” Boyle v. United Tech. Corp., 487 U.S. 500, 509 (1988);
 25
            17
                 See Dep’t of Defense SD-6, supra note 7, at 1.
 26         18
               The “acting under” and “under color of” prongs overlap. Both “are satisfied
 27   if the actions subject to suit resulted directly from government specifications or
 28   direction.” Albrecht v. A.O. Smith Water Prods., No. 11 Civ. 5990, 2011 WL
      5109532, at *5 (S.D.N.Y. Oct. 21, 2011).
                                                - 13 -
                                                         NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 15 of 19 Page ID #:15



  1   see also Ayo, 2018 WL 4781145, at *9 (“[T]here is evidence of a ‘causal connection’
  2   between the use of PFCs in AFFF and the design and manufacture of AFFF for the
  3   government.”); accord In re AFFF, 2019 WL 2807266, at *3 (“Here, [plaintiff’s]
  4   claims arise out of use of AFFF products that it claims [the defendant] manufactured
  5   and sold, and for which the U.S. military imposes MilSpec standards. The Court . . .
  6   finds that the causation element of federal officer removal is satisfied here.”).
  7         36.    Because Plaintiffs’ allegations were (according to Plaintiffs’ own
  8   counsel) intended to encompass and include claims for injuries that arose at least in
  9   part from MilSpec AFFF (see supra, ¶¶ 22-27), there is a causal connection between
 10   those claimed injuries and 3M’s actions under color of federal office.
 11                3.     The “Colorable Federal Defense” Requirement Is Satisfied
 12         37.    The third requirement—that the defendant have a “colorable federal
 13   defense”—is satisfied by 3M’s assertion of the government contractor defense. The
 14   Ninth Circuit has recognized that this defense supports removal under § 1442(a)(1).
 15   See Leite, 749 F.3d at 1124.
 16         38.    At the removal stage, a defendant need only show that its government
 17   contractor defense is “colorable.” Leite v. Crane Co., 749 F.3d 1117, 1124 (9th Cir.
 18   2014) (quoting Jefferson Cty., 527 U.S. at 407). “To be ‘colorable,’ the defense need
 19   not be ‘clearly sustainable,’ as the purpose of the statute is to secure that the validity
 20   of the defense will be tried in federal court.” Isaacson, 517 F.3d at 139 (citation
 21   omitted). At the removal stage, the inquiry “is purely jurisdictional, and neither the
 22   parties nor the district courts should be required to engage in fact-intensive motion
 23   practice, pre-discovery, to determine the threshold jurisdictional issue.” Cuomo v.
 24   Crane Co., 771 F.3d 113, 116 (2d Cir. 2014) (quoting Kircher v. Putnam Funds Trust,
 25   547 U.S. 633, 644 n. 12 (2006)). 19 Moreover, “this inquiry is undertaken whilst
 26
 27         19
              See also Kraus v. Alcatel-Lucent, 2018 WL 3585088, at *2 (E.D. Pa. July
 28   25, 2018) (“A court does not ‘determine credibility, weigh the quantum of evidence
      or discredit the source of the defense’ at this stage. Instead, [the court] only
                                                - 14 -
                                                         NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 16 of 19 Page ID #:16



  1   viewing the facts in the light most favorable to Defendants.” Hagen v. Benjamin
  2   Foster Co., 739 F. Supp. 2d 770, 783-84 (E.D. Pa. 2010). “Precisely in those cases
  3   where a plaintiff challenges the factual sufficiency of the defendant’s defense, the
  4   defendant should ‘have the opportunity to present [his] version of the facts to a
  5   federal, not a state, court.’” Cuomo, 771 F.3d at 116 (citation omitted).
  6         39.      Under the government contractor defense, the defendant is not liable for
  7   alleged defects or negligence with respect to military equipment or supplies “when
  8   (1) the United States approved reasonably precise specifications; (2) the equipment
  9   conformed to those specifications; and (3) the supplier warned the United States
 10   about the dangers in the use of the equipment that were known to the supplier but not
 11   to the United States.” Boyle, 487 U.S. at 512.
 12         40.      3M has alleged facts that satisfy these elements for purposes of removal.
 13   As discussed above, Naval Sea Systems Command approved reasonably precise
 14   specifications, governing AFFF formulation, performance, testing, storage,
 15   inspection, packaging, and labeling.20 Indeed, 3M’s products appeared on the DOD
 16   Qualified Products Listing,21 which could have happened only if Naval Sea Systems
 17   Command had first determined that they conformed to the MilSpec.22 See Ayo, 2018
 18   WL 4781145, at *13 (“[T]here is colorable evidence that Manufacturing Defendants’
 19   Mil-Spec AFFF is not a stock product and that the government approved reasonably
 20   precise specifications requiring them to use PFCs, including PFOS and PFOA, in
 21
 22   determine[s] whether there are sufficient facts alleged to raise a colorable defense.”).
            20
 23            See Mil-F-24385 (1969) and subsequent revisions and amendments, cited in
      note 5, supra.
 24
            21
              MIL-F-24385 QPL/QPD History for Type 3 AFFF (Oct. 24, 2014),
 25   http://www.dcfpnavymil.org/Systems/AFFF/QPL%2024385%20HIST
 26   ORY%20-%20TYPE%203.pdf; MIL-F-24385 QPL/QPD History for Type 6 AFFF
      (Oct. 24, 2014), http://www.dcfpnavymil.org/Systems/AFFF/QPL%
 27   2024385%20HISTORY%20-%20TYPE%206.pdf.
 28         22
                 See Dep’t of Defense SD-6, supra note 7, at 1.

                                                - 15 -
                                                         NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 17 of 19 Page ID #:17



  1   their products.”); see also id. (“There is also colorable evidence … that
  2   Manufacturing Defendants’ AFFF products conformed to the government’s
  3   reasonably precise specifications.”); In re AFFF, 2019 WL 2807266, at *3 (finding
  4   that defendant demonstrated a colorable defense “where it contends that its AFFF
  5   products were manufactured according to the U.S. military’s MilSpec
  6   specifications”).
  7          41.     Moreover, the U.S. government was adequately informed regarding
  8   alleged product-related “dangers,” Boyle, 487 U.S. at 512, to exercise its
  9   discretionary authority in specifying and procuring MilSpec AFFF. The military
 10   specifications have long included testing protocols and requirements for toxicity,
 11   chemical oxygen, and biological demand.23 Indeed, it is clear that the United States
 12   has long understood that AFFF may contain or break down into PFOS and/or PFOA,
 13   that AFFF constituents can migrate through the soil and potentially reach
 14   groundwater, and that it has been reported that this may raise environmental or health
 15   issues.24
 16          42.     In fact, as early as October 1980, a report supported by the U.S. Navy
 17   Civil Engineering Laboratory, U.S. Air Force Engineering Service Center, and the
 18   U.S. Army Medical Research and Development Command stated that AFFF
 19   contained fluorocarbons and that “[a]ll of the constituents resulting from firefighting
 20   exercises are considered to have adverse effects environmentally.”25 In June 1991,
 21   the Air Force stated that past Air Force fire training activities resulted in “adverse
 22   environmental impact,” including “soil contamination” and the “potential” for
 23
 24          23
                  See, e.g., MIL-F-24385 §§ 3.16 & 4.7.16 (Rev. May 2, 1977).
 25          24
               See, e.g., EPA, Revised Draft Hazard Assessment of Perfluorooctanoic Acid
 26   and its Salts, at 1-6 (Nov. 4, 2002) (excerpt).
             25
 27            See Edward S. K. Chian et al., Membrane Treatment of Aqueous Film
      Forming Foam (AFFF) Wastes for Recovery of Its Active Ingredients 1 (Oct. 1980),
 28   http://www.dtic.mil/dtic/tr/fulltext/u2/a136612.pdf.

                                               - 16 -
                                                        NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 18 of 19 Page ID #:18



  1   “groundwater contamination.” 26 More recently, in a November 2017 report to
  2   Congress, the Department of Defense acknowledged the concerns raised by the EPA
  3   regarding PFOS and PFOA in drinking water. Nonetheless, it still described AFFF
  4   containing PFOS or PFOA as a “mission critical product [that] saves lives and
  5   protects assets by quickly extinguishing petroleum-based fires.”27 Until just earlier
  6   this year, Naval Sea Systems Command continued to expressly require that MilSpec
  7                                                     28
      AFFF contain “fluorocarbon surfactants,”               and even today the MilSpec
  8   contemplates the presence of “PFOS” and “PFOA” in AFFF formulations.29 See Ayo,
  9   2018 WL 4781145, at *12 (“That the DoD knows of the alleged risks of PFC-based
 10   AFFF products but continues to purchase them supports the position that the
 11   government approved reasonably precise specifications for the claimed defective
 12   design.”); In re AFFF, 2019 WL 2807266, at *3 (“As to whether [defendant]
 13   adequately informed the U.S. military of dangers associated with its AFFF products
 14   of which the military were not already aware, [it] points to materials such as a
 15   November 2017 Department of Defense report to Congress, in which the agency
 16   acknowledged the [EPA’s] stated concerns with PFOS/PFOA in drinking
 17   water . . . .”).
 18          43.     At a minimum, these facts constitute colorable evidence that Naval Sea
 19   Systems Command “made a discretionary determination” regarding the formulation
 20   of MilSpec AFFF after weighing the fire-suppression benefits against the alleged
 21   risks. See In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 90 (2d Cir. 2008); see
 22   also Albrecht v. A.O. Smith Water Prods., 2011 WL 5109532, at *5 (S.D.N.Y. 2011)
 23
 24          26
               USAF, Engineering Technical Letter ETL 91-4: Site Selection Criteria for
 25   Fire Protection Training Areas 2 (June 14, 1991).
             27
              Dep’t of Defense, Aqueous Film Forming Foam Report to Congress, at 1-2
 26
      (Oct. 2017) (pub. Nov. 3, 2017).
 27          28
                  See MIL-PRF-24385F(2) § 3.2 (2017).
 28          29
                  MIL-PRF-24385F(4) § 6.6 & Tables 1, 3 (2020).

                                               - 17 -
                                                        NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
Case 5:21-cv-01156-SVW-AS Document 1 Filed 07/12/21 Page 19 of 19 Page ID #:19



  1   (“A defendant is not required to warn the government where ‘the government knew
  2   as much or more than the defendant contractor about the hazards of the product.’”)
  3   (citation omitted). Where, as here, the government has exercised “discretionary
  4   authority over areas of significant federal interest such as military procurement,” the
  5   government contractor defense applies. In re Agent Orange Prod. Liab. Litig., 517
  6   F.3d at 89-90.
  7         44.    3M’s use of PFAS in MilSpec AFFF was required by military
  8   specifications. By seeking to impose tort liability on 3M for alleged injuries to
  9   Plaintiffs that were caused in whole or in part by 3M’s compliance with military
 10   specifications, Plaintiffs are attempting to use state tort law to attack design choices
 11   dictated by the military. The government contractor defense precludes such an attack.
 12   See Boyle, 487 U.S. at 509.
 13         45.    Accordingly, 3M is entitled to remove this action to federal court
 14   pursuant to the federal officer removal statute, 28 U.S.C. § 1442(a)(1).
 15                                          *****
 16         WHEREFORE, 3M hereby removes this action from the Superior Court of the
 17   State of California for the County of Riverside, to the United States District Court
 18   for the Central District of California, Eastern Division.
 19
      Dated: July 12, 2021                         MAYER BROWN LLP
 20                                                John Nadolenco
                                                   Daniel D. Queen
 21
                                                   HOGAN LOVELLS US LLP
 22                                                J. Tom Boer
 23
                                                   By: /s/ Daniel D. Queen
 24                                                   Daniel D. Queen
 25                                                Attorneys for Defendant
 26                                                3M Company

 27
 28

                                               - 18 -
                                                        NOTICE OF REMOVAL; CASE NO. 5:21-cv-1156
